                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          May 12, 2021
                           UNITED STATES DISTRICT COURT
                                                                                       Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

JACOB SHAW,                                      §
                                                 §
            Plaintiff,                           §
VS.                                              § CIVIL ACTION NO. 7:21-cv-00045
                                                 §
PERATON, INC.,                                   §
                                                 §
            Defendant.                           §

                                  ORDER AND OPINION

         The Court now considers “Defendant’s Motion to Dismiss, or in the Alternative, to

Transfer Venue”1 (“Motion to Dismiss”). Jacob Shaw (“Plaintiff”) has filed a response to

Defendant’s Motion to Dismiss;2 Peraton, Inc. (“Defendant”) has filed a Reply Memorandum in

Further Support of its Motion to Dismiss, or in the Alternative, to Transfer Venue; 3 and Plaintiff

has filed a Sur-Reply.4 After considering the motion, record, and relevant authorities, the motion

to dismiss is converted into a motion for summary judgment and the Court GRANTS the motion

and DISMISSES Plaintiff’s action.

    I.   BACKGROUND AND PROCEDURAL HISTORY

         This is an employment dispute brought by Plaintiff-employee against Defendant-

employer under the Fair Labor Standards Act (“FLSA”).5 The merits of this case pertain to

Plaintiff’s allegation that Defendant failed to compensate employees for hours worked in excess

of 40 hours in a workweek as required by the FLSA.6 Defendant’s motion to dismiss is premised


1
  Dkt. No. 8.
2
  Dkt. No. 11.
3
  Dkt. No. 16.
4
  Dkt. No. 17-1.
5
  Dkt. No. 1 at 1.
6
  Id. at 5-6.

1 / 10
on the Letter of Understanding (“LOU”) that Plaintiff signed upon employment with Defendant. 7

The LOU contains a Choice of Law and Venue provision as well as a Dispute Resolution

provision.8

    II.   DISCUSSION

          a. Jurisdiction

          This Court has jurisdiction under 28 U.S.C. § 1331.
          b. Plaintiff’s Motion for Leave to File Sur-Reply

          Plaintiff filed a Motion for Leave to File Sur-Reply the same day as Defendant’s reply.9

Defendant then filed an Opposition to Plaintiff’s Motion for Leave to File Sur-Reply.10

Plaintiff’s motion states that Counsel for Plaintiff “attempted to confer with Defendant’s counsel,

but was not able to communicate with her in time to receive a response. As such it must be

assumed that the Defendant’s counsel is opposed to this Motion.”11 However, Defendant’s

opposition notes that Counsel for Plaintiff emailed a counselor who was not listed as counsel of

record and allowed less than thirty minutes to pass before filing the Motion for Leave to File

Sur-Reply.12 Thus, Plaintiff did not successfully confer with Defendant prior to filing their

motion as required by Local Rule 7.1.D.

          “Whether to allow filing a sur-reply is within the sound discretion of the district court.”13

Given that the two issues raised in the sur-reply could have easily been raised in the response and




7
  Dkt. No. 8.
8
  Id.
9
  Compare Dkt. No. 16 with Dkt. No. 17
10
   Dkt. No. 18, 19.
11
   Dkt. No. 17 at 2.
12
   Dkt. No. 18.
13
   Embry v. Hibbard Inshore, L.L.C., 803 F. App'x 746, 749 (5th Cir. 2020).

2 / 10
given Plaintiff’s failure to confer with Defendant, the Court DENIES Plaintiff’s motion for

leave.14

         c. Legal Standard

                      i. Rule 12(b)(6)

         The Court uses federal pleading standards to determine the sufficiency of a complaint.15

“A motion to dismiss an action for failure to state a claim admits the facts alleged in the

complaint, but challenges plaintiff's right to relief based upon those facts.”16 Under Federal Rule

of Civil Procedure 12(b)(6), to avoid dismissal, the complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”17

         In considering a motion to dismiss, the Court is limited to assessing only the complaint,

its proper attachments, documents incorporated into the complaint by reference, and matters of

which the Court may take judicial notice.18 Because the focus is on the pleadings, “if, on a

motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to and not

excluded by the court, the motion must be treated as one for summary judgment under Rule

56,”19 but not if the material is a matter of public record20 and not if a defendant attaches

documents to a motion to dismiss that are “referred to in the plaintiff’s complaint and are central

to her claim.”21 If a motion to dismiss is converted to a motion for summary judgment, the

parties are entitled to notice and a reasonable opportunity to present all pertinent material.22


14
   Dkt. No. 17.
15
   See Genella v. Renaissance Media, 115 F. App'x 650, 652–53 (5th Cir. 2004) (holding that pleadings must
conform to federal pleading requirements).
16
   Crowe v. Henry, 43 F.3d 198, 203 (5th Cir. 1995) (quotation omitted).
17
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
18
   Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
19
   FED. R. CIV. P. 12(d).
20
   Joseph v. Bach & Wasserman, L.L.C., 487 F. App'x 173, 178 n.2 (5th Cir. 2012) (per curiam) (citing Funk v.
Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011)).
21
   Causey v. Sewell Cadillac–Chevrolet, 394 F.3d 285, 288 (5th Cir. 2004).
22
   FED. R. CIV. P. 12(d).

3 / 10
“Notice . . . is generally sufficient ‘as soon as [the parties] know [the] court has accepted matters

outside the pleadings for consideration.’ [S]ufficient notice requires the party opposing the

motion to have: received the matters accepted for consideration; ‘had an opportunity to respond

to them;’ and ‘not controverted their accuracy.’”23

                      ii. Rule 56

         Federal Rule of Civil Procedure 56 provides that a court shall award summary judgment

when there is “no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.”24 One principal purpose of summary judgment “is to isolate and dispose of

factually unsupported claims or defenses” and should be interpreted to accomplish this

purpose.25

         To earn summary judgment, the movant must demonstrate that there are no disputes over

genuine and material facts and that the movant is entitled to summary judgment as a matter of

law.26 “[I]f the movant bears the burden of proof on an issue, either because he is the plaintiff or

as a defendant he is asserting an affirmative defense, he must establish beyond

peradventure all of the essential elements of the claim or defense to warrant judgment in his

favor.”27 The movant “bears the initial burden of . . . demonstrat[ing] the absence of a genuine

issue of material fact, but is not required to negate elements of the nonmoving party's case.” 28 In

other words, a movant may satisfy its burden by pointing out the absence of evidence to support

the nonmovant’s case if the nonmovant would bear the burden of proof with respect to that


23
   Allen v. hays, 812 Fed. Appx. 185, 190 (5th Cir. 2020) (internal citations omitted).
24
   FED. R. CIV. P. 56(a); see Bulko v. Morgan Stanley DW Inc., 450 F.3d 622, 624 (5th Cir. 2006).
25
   Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).
26
   See Nebraska v. Wyoming, 507 U.S. 584, 590 (1993).
27
   Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986), quoted in Chaplin v. NationsCredit Corp., 307 F.3d
368, 372 (5th Cir. 2002); accord Bank of La. v. Aetna U.S. Healthcare Inc., 468 F.3d 237, 241 (5th Cir. 2006)
(holding that, if the movant intends to rely on an affirmative defense, “it must establish beyond dispute all of the
defense’s essential elements”).
28
   Lynch Props. v. Potomac Ins. Co., 140 F.3d 622, 625 (5th Cir. 1998).

4 / 10
element at trial.29 To demonstrate the absence of a genuine dispute of material fact, the movant

must point to competent evidence in the record, such as documents, affidavits, and deposition

testimony30 and must “articulate precisely how this evidence supports his claim.”31 If the movant

fails to meet its initial burden, the motions for summary judgment “must be denied, regardless of

the nonmovant's response.”32 Accordingly, the Court may not enter summary judgment by

default,33 but may accept a movant’s facts as undisputed if they are unopposed.34

         If the movant meets its initial burden, the nonmovant “may not rest upon mere allegations

contained in the pleadings, but must set forth and support by summary judgment evidence

specific facts” that demonstrate the existence of a genuine issue for trial.35 The nonmovant’s

“conclusory statements, speculation, and unsubstantiated assertions cannot defeat a motion for

summary judgment.”36 The nonmovant is “required to identify specific evidence in the record

and to articulate the precise manner in which that evidence supports his or her claim.” 37 “A

failure on the part of the nonmoving party to offer proof concerning an essential element of its

case necessarily renders all other facts immaterial and mandates a finding that no genuine issue




29
   Celotex Corp., 477 U.S. at 325; see Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014)
(quotation omitted) (“Summary judgment must be granted against a party who fails to make a showing sufficient to
establish the existence of an element essential to that party's case, and on which it will bear the burden of proof at
trial.”).
30
   FED. R. CIV. P. 56(c)(1); see Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014)
(quotation omitted) (“The movant . . . must identify those portions of the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, which it believes demonstrate the absence
of a genuine issue of material fact.”).
31
   RSR Corp. v. Int'l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
32
   Pioneer Expl., L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th Cir. 2014) (quotation omitted).
33
   Hibernia Nat’l Bank v. Administracion Central Sociedad Anonima, 776 F.2d 1277, 1279 (5th Cir. 1985).
34
   Eversley v. MBank Dallas, 843 F.2d 172, 174 (5th Cir. 1988); see LR7.4 (“Failure to respond to a motion will be
taken as a representation of no opposition”).
35
   Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998); see Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994) (en banc) (per curiam) (“[T]he nonmovant must go beyond the pleadings and designate specific
facts showing that there is a genuine issue for trial.”).
36
   RSR Corp., 612 F.3d at 857.
37
   Ragas, 136 F.3d at 458 (emphasis added).

5 / 10
of fact exists.”38 The nonmovant’s demonstration cannot consist solely of “[c]onclusional

allegations and denials, speculation, improbable inferences, unsubstantiated assertions, and

legalistic argumentation”39 and a “mere scintilla of evidence” also will not do.40 “That is, the

nonmoving party must adduce evidence sufficient to support a jury verdict.”41

         “A fact is ‘material’ if its resolution could affect the outcome of the action,”42 while a

“genuine” dispute is present “only if a reasonable jury could return a verdict for the non-

movant.”43 As a result, “[o]nly disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary judgment.”44 “Although this is an

exacting standard, summary judgment is appropriate where the only issue before the court is a

pure question of law.”45 The Court does not weigh the evidence or evaluate the credibility of

witnesses and views all facts and inferences in the light most favorable to the nonmovant,46

including “resolv[ing] factual controversies in favor of the nonmoving party, but only where

there is an actual controversy, that is, when both parties have submitted evidence of

contradictory facts.”47 The Court will draw only reasonable inferences in the nonmovant’s favor

and will not countenance “senseless” theories or leaps in logic.48 The Court is under no duty to

sift through the entire record in search of evidence to support the nonmovant’s opposition to


38
   Adams v. Travelers Indem. Co. of Conn., 465 F.3d 156, 164 (5th Cir. 2006); see Nebraska v. Wyoming, 507 U.S.
584, 590 (1993) (quotation and alteration omitted) (“When the nonmoving party bears the burden of proof at trial,
summary judgment is warranted if the nonmovant fails to make a showing sufficient to establish the existence of an
element essential to its case.”).
39
   United States ex rel. Farmer v. City of Hous., 523 F.3d 333, 337 (5th Cir. 2008) (quoting TIG Ins. Co. v. Sedgwick
James of Wash., 276 F.3d 754, 759 (5th Cir. 2002)).
40
   Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010); accord Germain v. US Bank Nat’l Ass’n, 920
F.3d 269, 272 (5th Cir. 2019).
41
   Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).
42
   Burrell v. Dr. Pepper/Seven UP Bottling Grp., 482 F.3d 408, 411 (5th Cir. 2007).
43
   Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006).
44
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
45
   Sheline v. Dun & Bradstreet Corp., 948 F.2d 174, 176 (5th Cir. 1991).
46
   Williams v. Time Warner Operation, Inc., 98 F.3d 179, 181 (5th Cir. 1996).
47
   Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005).
48
   See Eastman Kodak Co. v. Image Tech. Servs., 504 U.S. 451, 468–69 & n.14 (1992).

6 / 10
summary judgment.49 The Court does not “assume in the absence of any proof … that the

nonmoving party could or would prove the necessary facts, and will grant summary judgment

in any case where critical evidence is so weak or tenuous on an essential fact that it could not

support a judgment in favor of the nonmovant.”50

         d. Analysis

         Here, Defendant submitted, with its motion to dismiss, an affidavit from its Chief Human

Resources Officer attesting to the LOU accepted and exacted by Plaintiff. In his response,

Plaintiff does not controvert the validity of the LOU. Accordingly, the Court treats Defendant’s

motion to dismiss as a motion for summary judgment. Defendant argues that this Court should

interpret the dispute resolution clause and the choice of law and venue clause in the LOU to

dismiss this matter or in the alternative transfer venue to the Eastern District of Virginia. 51 In

contrast, Plaintiff argues first in his response that this Court should stay the case or in the

alternative transfer the case to the Eastern District of Virginia.52

         The LOU provides in pertinent part:

         11.     Choice of Law and Venue. This Agreement and all matters relating to my
         employment with Peraton shall be construed and governed by the laws of the
         Commonwealth of Virginia and applicable federal law, excluding any conflicts or
         choice of law rule or principle that might otherwise refer construction or
         interpretation of this Agreement to the substantive law of another jurisdiction.
         Any action arising from this Agreement or any aspect of my employment or
         termination of my employment, including enforcement of an arbitrator’s decision
         rendered pursuant to Section 12, must be filed in the U.S. District Court for the
         Eastern District of Virginia or the Circuit Court of Fairfax County, Virginia. I
         expressly consent to submit to the exercise of personal jurisdiction by such courts
         and waive any objections to venue in those courts.
         12.     Dispute Resolution. [I]n the event of a dispute arising from this
         Agreement or any aspect of my employment or termination thereof (“Dispute”), I

49
   Jones v. Sheehan, Young & Culp, P.C., 82 F.3d 1334, 1338 (5th Cir. 1996); accord Adams Family Tr. v. John
Hancock Life Ins. Co., 424 F. App’x 377, 380 n.2 (5th Cir. 2011).
50
   Boudreaux, 402 F.3d at 540 (quotation omitted) (emphasis in original).
51
   Dkt. No. 8.
52
   Dkt. No. 11.

7 / 10
           acknowledge and agree that I am require to comply with Peraton’s dispute
           resolution procedures as follows:
                   12.1 Before bringing any action in court against Peraton or its directors,
                   employees or agents arising from or related to a Dispute, I must attempt to
                   resolve the Dispute through at least four (4) hours of discussions with
                   Peraton or, at Peraton’s election, mediation conducted by a bona fide
                   mediation provider in or near Peraton’s headquarters in the United States.
                   If Peraton so elects mediation, it will pay the costs and fees of the
                   mediation provider.
                   12.2 If the discussions and/or mediation are unsuccessful and either
                   Peraton or I bring an action in court arising from or relating to a Dispute,
                   the following additional procedures apply: (i) neither Peraton nor I shall
                   request a jury trial in such action, and each of Peraton and I hereby waive
                   our right to trial by jury of any Dispute, (ii) the Dispute must be brought
                   on an individual basis and may not be brought as a class or collective
                   action or consolidated with the claims of others, unless both Peraton and I
                   consent, and (iii) Peraton may, at its option exercised within thirty (30)
                   days of service of the compliant in such action, require all or part of the
                   Dispute to be arbitrated, except that Peraton shall not have the right to
                   require arbitration of a Dispute to the extent it relates to claims under Title
                   VII of the Civil Rights Act of 1964 or any tort arising out of or related to
                   sexual assault or harassment.
                   12.3 I understand and agree that any arbitration conducted in
                   accordance with this Section 12 shall be conducted by a single arbitrator at
                   a location in Washington, D.C. or elsewhere within fifteen (15) miles of
                   Peraton’s headquarters and administered by the American Arbitration
                   Association, JAMs, Inc., or other bona fide provider of arbitration services
                   in accordance with their respective employment arbitration rules, as
                   selected by the party initiating the arbitration. Any such arbitration will be
                   arbitrated on an individual basis. No Dispute between Peraton and me may
                   be consolidated or joined in arbitration with a dispute between any other
                   employee and Peraton, nor may I see to bring my Dispute on behalf of
                   other employees as a class or collective action. All evidence and other
                   information presented during the arbitration proceedings shall be
                   confidential and not disclosed except as necessary to enforce the
                   arbitration award. The arbitrator’s decision will be final, binding, and
                   enforceable by any court of competent jurisdiction. This Section 12 does
                   not apply to a claim for which a pre-dispute arbitration provision is
                   prohibited by law.53

           Both parties agree that the language of the LOU is valid and enforceable.54 Plaintiff

asserts in its response that “[t]he LOU contains a forum selection clause, specifying that any


53
     Dkt. No. 11-1 at 7-8.
54
     See generally Dkt. Nos. 8, 11, 16.

8 / 10
lawsuit brought against Peraton must be filed in the U.S. District Court for the Eastern District of

Virginia or the Circuit Court of Fairfax County, Virginia.”55 Thus, following the valid and

enforceable “Choice of Law and Venue,” clause contained within the LOU, this Court is not the

proper venue for this dispute.

         Further, “[D]istrict courts have discretion to dismiss cases in favor of arbitration under 9

U.S.C. § 3.”56 However, 9 U.S.C. § 3 “was not intended to limit dismissal of a case in the proper

circumstances . . . [i]f all of the issues raised before the district court are arbitrable, dismissal of

the case is not inappropriate.”57 In this context, where a party requests a district court compel

arbitration for all arbitrable issues, a district court acts within its discretion to dismiss the action

without prejudice to re-filing instead of staying the action because                   “[a]ny post-arbitration

remedies sought by the parties will not entail renewed consideration and adjudication of the

merits of the controversy but would be circumscribed to a judicial review of the arbitrator’s

award in the limited manner prescribed by law.”58 Here, Defendant has provided Plaintiff with

formal notice of its demand for arbitration59 and Plaintiff is not opposed to arbitrating this

matter.60 Additionally, the valid and enforceable LOU applies to all matters relating to Plaintiff’s

employment with Defendant.61

III.     CONCLUSION AND HOLDING

         For the foregoing reasons, the Court GRANTS Defendant’s motion for summary

judgment in full, COMPELS the parties’ arbitration, and DISMISSES WITOUT PREJUDICE


55
   Dkt. No. 11 at 1.
56
   Fedmet Corp. v. M/V BUYALYK, 194 F.3d 674, 676 (5th Cir. 1999) (citing Alford v. Dean Witter Reynolds, Inc.,
975 F.2d 1161, 1164 (5th Cir. 1992)).
57
   Fedmet Corp., 194 F.3d at 676 (citing Alford, 975 F.2d at 1164).
58
   Fedmet Corp., 194 F.3d at 68–69 (citing Alford, 975 F.2d at 1164); Sea–Land Service, Inc. v. Sea–Land of Puerto
Rico, Inc., 636 F.Supp. 750, 757 (D.Puerto Rico 1986).
59
   Dkt. No. 16 at 2.
60
   Dkt. No. 11 at 2.
61
   Dkt. No. 8-1 at 7-8.

9 / 10
all of Plaintiff’s claims and Plaintiff’s action. All remaining motions in this case are denied as

moot. Pursuant to Rule 56, a final judgment will issue separately.

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 12th day of May 2021.


                                                 ___________________________________
                                                              Micaela Alvarez
                                                         United States District Judge




10 / 10
